517 F.2d 936
90 L.R.R.M. (BNA) 2224, 77 Lab.Cas.  P 11,105
David C. PARKER, d/b/a Royal Professional Cleaners &Laundry, Plaintiff-Appellee,v.LAUNDRY, DRY CLEANING & DYE HOUSE WORKERS UNION LOCAL 218,et al., Defendants,Josephine B. Crawley, Fred Lee Debardeleben, LorettaSpeight, Sophronia Fells and Martha Shelton,Defendants-Appellants.
No. 74-2626.
United States Court of Appeals,Fifth Circuit.
Aug. 15, 1975.

Caryl P. Privett, U. W. Clemon, Birmingham, Ala., for defendants-appellants.
Robert F. Childs, Jr., C. V. Stelzenmuller, Birmingham, Ala., for plaintiff-appellee.
Donald L. Newsom, Birmingham, Ala., Joseph Jacobs, Atlanta, Ga., for Laundry, Etc., Union, Local 218.
Appeals from the United States District Court for the Northern District of Alabama.
Before BROWN, Chief Judge, and WISDOM and COLEMAN, Circuit Judges.
PER CURIAM:


1
It appearing that all the parties agree that matters giving rise to this appeal are moot on the basis of uncontested affidavits, the judgment of the District Court is vacated and the cause is remanded with direction to dismiss the proceeding as being moot.  United States v. Munsingwear, Inc., 1950, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36; Gooden v. Mississippi State University, 5 Cir., 1974, 499 F.2d 441, 443-44; Reynolds v. Kelley, 5 Cir., 1973, 487 F.2d 1331; Troy State University v. Dickey, 5 Cir., 1968, 402 F.2d 515, 516-17; Lebus, Regional Director v. Seafarers' Int'l Union, 5 Cir., 1968, 398 F.2d 281, 283.


2
Vacated and remanded with directions.